PER CURIAM.
This is an appeal from an order of the District Court for the District of New Jersey, sitting in bankruptcy, denying a petition for allowance of counsel fees. The appellants are both attorneys who had claims against Noxon Chemical Products *313Company, Inc., which were paid in full. The appellant Unger appeared in the bankruptcy proceedings against that company in a three-fold capacity; first, as petitioning creditor, second, as attorney for himself as petitioning creditor, and, third, as attorney for the appellant Kahn, an intervening creditor. The appellants contend that a creditor who prosecutes involuntary bankruptcy proceedings is entitled to a reasonable attorney’s fee and requested $5,000 as counsel fee for Unger. The District Court refused to make an allowance.
We are of the opinion that when Unger appeared for himself as a petitioning creditor he was not in fact or in law acting in the capacity of an attorney, inasmuch as that term means one authorized to act for another. As a petitioning creditor, he appeared in the capacity of a claimant. There was therefore no abuse of discretion in the denial of a fee to Unger as attorney for himself as a claimant. He was, however, entitled to a fee as attorney for the appellant Kahn under section 64b (3) of the Bankruptcy Act (11 U.S.C.A. § 104(b)(3) which provides for the payment of one reasonable attorney’s fee for professional services actually rendered to the petitioning creditors in involuntary cases. The measure of the allowance is a matter within the discretion of the judge of the bankruptcy court, provided that the allowance is reasonable. The order of the court is reversed with direction to award a reasonable fee to Unger limited to compensation for his services as attorney for Kahn, the intervening creditor.
Order reversed.